Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	It would be of great assistance to the office if all incoming papers pertaining to a filed application carried the following items: 
i.	Application number (checked for accuracy, including series code and serial no.).
ii.	Group art unit number (copied from most recent Office communication).
iii.	Filing date.
iv.	Name of the examiner who prepared the most recent Office action.
v.	Title of invention.
vi.	Confirmation number (See MPEP § 503).


Claim Rejection- 35 USC § 101
3.	Claims 17 & 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as follows. Claims 17 & 18 defines “a program comprising…”. The means to implement the system may be regarded as software per se. Program does not fall within one of the four categories (process, machine, manufacture or composition of matter) of invention and as a result it is not a statutory process. The claims are not tangibly embodied on any sort of physical medium and do not define structural and functional descriptive material used in interrelationship between the computer software and the hardware like a memory and processor (i.e., “When functional descriptive material is recorded on some non-transitory computer-readable medium it becomes structurally and functionally interrelated to the medium and will be statutory in most cases since use of technology permits the function of the  descriptive material to be realized”). Thus, the claims directed to software per se and are non-statutory subject matter. Appropriate correction is required.

Allowable Subject Matter
4.	Claims 1-16 are allowed over the prior art of record. The following is an examiner’s statement of reasons for allowance: Interpreting the claims in light of the specification, claims has been found allowable because the prior art of record, does not teach, suggest or disclose “
a feature estimator configured to estimate a plurality of anatomical feature points of the subject by a predetermined posture recognition method for performing image recognition to recognize a posture of the subject from the moving image; a reference storage configured to store a reference length that is an actual length of a predetermined reference part; a motion analyzer configured to obtain, as a value for use in evaluation of motion of the subject, a value representing a motion state of the subject from a distance on the image between the plurality of anatomical feature points based on a ratio, to the reference length, of a distance on the image that is determined from the plurality of anatomical feature points estimated and corresponds to the reference part; and an outputter configured to output the value representing the motion state” in combination with the rest of the limitations of the claim. The prior art of the record does not disclose each and every aspect of the above claim. The Closest prior art (US 2020/0297243 & US 2020/0089958) discloses estimating motion from an image based on determine the body parts movement. Other  prior art (US 2019/0362139 & US 2020/0222757) discloses determining and creating scalable dynamic skull joint of a human based on sensing data. In this case, a person’s physical movement can be monitored. However, the prior art does not expressly teach or render obvious the invention as recited in the independent claims. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD K TALUKDER whose telephone number is (571)270-3222.  The examiner can normally be reached on 10 am to 6 pm..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MD K TALUKDER/Primary Examiner, Art Unit 2648